Title: From Thomas Jefferson to Chiefs of Nations, 22 April 1808
From: Jefferson, Thomas
To: Chiefs of Nations


                  
                     My Children 
                     
                     Washington. April 22. 1808.
                  
                  
                  I recieved your message of July last, & I am glad of the opportunity it gives me of explaining to you the sentiments of the government of the United States towards you.
                  Many among you must remember the time when we were governed by the British nation, and the war by which we separated ourselves from them. your old men must remember also that while we were under that government we were constantly kept at war with the red men our neighbors. many of these took side in the English war against us; so that after we had made peace with the English, ill blood remained between us for some time, and it was not till the treaty of Greenville that we could come to a solid peace and perfect good understanding with all our Indian neighbors. this being once done, and fixed lines drawn between them and us, laying off their lands to themselves, and ours to ourselves, so that each might know their own, and nothing disturb our future peace, we have from that moment, my children, looked upon you heartily as our brothers, and as a part of ourselves. we saw that your game was becoming too scarce to support you, and that unless we could persuade you to cultivate the earth, to raise the tame animals, and to spin and weave clothes for yourselves as we do, you would disappear from the earth. to encourage you therefore to save yourselves has been our constant object, and we have hoped that the day would come, when every man among you would have his own farm laid off to himself as we have, would maintain his family by labor as we do, & would make one people with us. but in all these things you have been free to do as you please. your lands are your own; your right to them shall never be violated by us. they are yours to keep or to sell as you please. whenever you find it your interest to dispose of a part to enable you to improve the rest, and to support your families in the mean time, we are willing to buy, because our people increase fast. when a want of land in a particular place induces us to ask you to sell, still you are always free to say ‘No,’ and it will never disturb our friendship for you. we will never be angry with others for exercising their own rights according to what they think their own interests. you say you were told at Swan’s creek that if you would not let us have lands, we should be angry with you, & would force you. those, my children, who told you so, said what was false, and what never had been said or thought of by us. we never meant to controul your free will; we never will do it. I will explain to you the ground of our late application to you for lands. you know that the posts of Detroit and Mackinac have very little lands belonging to them. it is for your interest as well as ours that these posts should be maintained for the purposes of our trade with one another. we were desirous therefore to purchase as much land around them as would enable us to have sufficient settlements there to support the posts, and that this might be so laid off as to join with our possessions on Lake Erie. but we expressly instructed our beloved man, Governor Hull, not to press you beyond your own convenience, nor to buy more than you would spare with good will. he accordingly left it to your own inclinations, using no threats whatever, as you tell me in your message. you agreed to let us have a part of what we wished to buy. we are contented with it, my children. we find no fault with you for what you did not do, but thank you for what you did.
                  You complain, my children, that your annuities are not regularly paid, that the goods delivered you are often bad in kind, that they sometimes arrive damaged, and are dear, and that you would rather recieve them in money. you shall have them in money. we had no interest in laying out your money in goods for you. it cost us considerable trouble in the purchase & transportation, and as we could not be every where with them to take care of them ourselves, we could not prevent their being injured sometimes by accident, sometimes by carelessness. to pay money therefore is more convenient to us, and as it will please you better it shall be done.
                  I am now my children to address you on a very serious subject, one which greatly concerns your happiness. open your ears therefore, let my words sink deep into your bosoms, and never forget them. for be assured that I will not, and that I will fulfill them to their uttermost import. we have for some time had a misunderstanding with the English and we do not yet know whether it will end in peace, or in war. but in either case, my children, do you remain quiet at home, taking no part in these quarrels. we do not wish you to shed your blood in our battles. we are able to fight them ourselves. and if others press you to take their part against us, it is because they are weak, not able to protect themselves nor you. consider well then what you do. since we have freed ourselves from the English government, and made our peace with our Indian neighbors, we have cultivated that peace with sincerity and affection. we have done them such favors as were in our power, and promoted their interest & peace wherever we could. we consider them now as a part of ourselves, and we look to their welfare as our own. but if there be among you any nation whom no benefits can attach, no good offices on our part can convert into faithful friends if, relinquishing their permanent connection with us for the fugitive presents or promises of others, they shall prefer our enmity to our friendship, and engage in war against us, that nation must abandon for ever the land of their fathers. no nation, rejecting our friendship and commencing wanton & unprovoked war against us, shall ever after remain within our reach. it shall never be in their power to strike us a second time.    These words, my children, may appear harsh, but they are spoken in kindness: they are intended to warn you before hand of the ruin into which those will rush, who shall once break the chain of friendship with us. you know they are not spoken from fear. we fear no nation. we love yours. we wish you to live for ever in peace with all men, and in brotherly affection with us; to be with us as one family, to take care of your women and children, feed & clothe them well, multiply & be strong with your friends and your enemies.
                  My children, I salute you with fatherly concern for your welfare.
                  
                     Th: Jefferson 
                     
                  
               